PER CURIAM.
This appeal reflects compounded confusion, the unraveling of which would add absolutely nothing to the jurisprudence of this State.
Appellees/cross appellants/plaintiffs in the trial court, Joseph and Sari Deihl, purchased and took possession of a condominium apartment without obtaining approval of the condominium association, contrary to the condominium documents.
The Deihls sued the association in an effort to force the association to recognize their ownership and occupancy. The trial court granted summary judgment in favor of the association and against the Deihls and reserved jurisdiction for the purpose of determining the amount of the attorney fees to be taxed against the Deihls, and for the purpose of entertaining the association’s counterclaim. The counterclaim sought to evict the Deihls and to cancel the conveyance to them of the property.
Thereafter, the trial court, without taking testimony, entered three orders which are in no way related to the counterclaim and which, obviously, constituted an effort to do justice and ameliorate the situation, regardless of the pleadings and rules of procedure. These orders are clearly without effect.
Fortunately for all concerned, counsel finally announced at oral argument before us that the parties had reconciled their differences and the Deihls had now been approved by the association and were occupying their apartment without difficulty. Thus, the appeal is moot except for the issue of attorney fees.
Pursuant to the order of July 17, 1980, which we approve, we remand for a determination of the amount of attorneys’ fees and costs to be taxed against the plaintiffs, Joseph and Sari Deihl, and in favor of the association.
Appeal dismissed and remanded with instructions.
ANSTEAD, GLICKSTEIN and WALDEN, JJ., concur.